IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

PINE BLUFF DIVISION
QuVONDO MARTA THROWER PLAINTIFF
ADC #153192
v. No. 5:18-cV-172-DPM

WENDY KELLEY, Director, ADC;

RANDY LEE SHORES, Major;

RICHARD EDDIE POWELL,

Lieutenant, ADC K-9 Unit;

]OHN P. MAPLES, Lieutenant,

ADC K-9 Unit; RONALD WATSON,

Sergeant, ADC K-9 Unit; and CHRISTOPHER

ROSS GRIFFITH, Sergeant, ADC K-9 Unit DEFENDANTS

]UDGMENT

ThrOWer’s complaint is dismissed Without prejudice.

D.P. Marshall ]r.
United States District ]udge

 

919 ./v“a»i/ew~llwv ics/3

 

